Cite as 2017 Ark. App. 466

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-16-1105


MATTHEW REAGAN COGER                             Opinion Delivered   September 20, 2017
                 APPELLANT
                                                 APPEAL FROM THE MADISON
                                                 COUNTY CIRCUIT COURT
                                                 [NO. 44CR-15-100]
V.
                                                 HONORABLE MARK LINDSAY,
                                                 JUDGE

STATE OF ARKANSAS                                AFFIRMED IN PART; REVERSED
                                 APPELLEE        IN PART



                          PHILLIP T. WHITEAKER, Judge

       Appellant Matthew Coger was found guilty by a Madison County jury of multiple

felony and misdemeanor counts: manufacture of methamphetamine (a Class C felony);

possession of drug paraphernalia to manufacture methamphetamine (a Class B felony);

possession of drug paraphernalia to ingest methamphetamine (a Class D felony); being a felon

in possession of a firearm (a Class D felony); and acquisition of ephedrine/pseudoephedrine

(a Class A misdemeanor). He received an aggregate sentence of twenty-nine years in the

Arkansas Department of Correction. On appeal, he challenges the sufficiency of the evidence

supporting each conviction. In addition, he raises three other points for reversal, contending

that the circuit court erred in (1) denying his motion for mistrial made in response to

allegedly improper prosecutorial commentary during closing arguments; (2) refusing to allow
                                  Cite as 2017 Ark. App. 466

Coger to introduce a recently issued state identification card into evidence; and (3) allowing

the State to introduce, pursuant to Arkansas Rule of Evidence 404(b), evidence of Coger’s

prior methamphetamine-related conviction. We affirm on all points except Coger’s

misdemeanor conviction for acquisition of ephedrine/pseudoephedrine, on which we

reverse.

                                  I. Sufficiency of the Evidence

       In what is actually his fourth and final point on appeal, Coger challenges the

sufficiency of the evidence supporting each of his convictions. We must consider a challenge

to the sufficiency of the evidence prior to a review of alleged trial errors due to double-

jeopardy considerations. Ressler v. State, 2017 Ark. App. 208, 518 S.W.3d 690. In assessing

the sufficiency of the evidence supporting Coger’s criminal convictions, we consider only

the proof that supports the verdict. Davis v. State, 2015 Ark. App. 234, 459 S.W.3d 821. We

view that evidence and all reasonable inferences deducible therefrom in the light most

favorable to the State, and we will affirm if the finding of guilt is supported by substantial

evidence. Id. Evidence is substantial if it is of sufficient force and character that it will, with

reasonable certainty, compel a conclusion one way or the other without requiring resort to

speculation or conjecture. Id. With the standard of review in mind, we will discuss each of

Coger’s arguments on appeal along with the testimony and evidence that were introduced

during trial.




                                                2
                                  Cite as 2017 Ark. App. 466

          A. Manufacture of Methamphetamine and Possession of Drug Paraphernalia to
                              Manufacture Methamphetamine

        In his first subpoint challenging the sufficiency of the evidence, Coger addresses two

of his convictions: those for (1) manufacturing methamphetamine and (2) possession of drug

paraphernalia to manufacture methamphetamine. Coger argues that the State failed to prove

that he was the person who knowingly or purposely manufactured methamphetamine or

possessed the paraphernalia to manufacture methamphetamine. We disagree.

        Viewing the evidence in the light most favorable to the State, we set forth the

testimony and evidence presented at trial as follows. Chief Mike Harp of the Boston

Mountain Solid Waste District was conducting an investigation of purported illegal burning

in May 2015 at 192 Madison 5387. As he walked over the property, Harp saw several burn

piles or burn barrels that gave him pause. Harp also detected a chemical odor around the

burn area. Because he had training in the area of recognizing chemical spills on soil and in

vegetation, Harp suspected a methamphetamine lab, and he notified law enforcement.

        The Madison County Sheriff’s Office obtained and executed a search warrant at 192

Madison 5387, focusing primarily on a pink trailer located on the premises. In the curtilage

of the pink trailer, officers searched around a burn barrel and recovered pseudoephedrine

packages, the inside of a stripped portion of a battery, lighter fluid, an HCL generator,

muriatic acid, Coleman fuel, a Pyrex pie plate, and coffee filters. Inside the trailer, officers

found a methamphetamine pipe, syringes, a spoon, plastic baggies, a straw with white residue,

a digital scale, syringes, tubing, starter fluid, a funnel, wet coffee filters, and a “wet ball of

goo.”

                                                3
                                  Cite as 2017 Ark. App. 466

       Russell Alberts, a criminal-investigation sergeant with the sheriff’s office and a certified

methamphetamine-lab technician, helped execute the search warrant. He described some of

the ingredients necessary to manufacture methamphetamine: pseudoephedrine, a solvent such

as lye, lithium batteries, and an HCL generator to help convert the methamphetamine gas

to a solid. Alberts also testified that the wet coffee filters found in the pink trailer indicated

that the cook would have been “fairly recent, within a twelve-hour period or less.”

Additionally, a forensic drug chemist from the state crime lab testified that the material and

residue found in the assorted paraphernalia was, in fact, methamphetamine.

       Under Arkansas Code Annotated section 5-64-423(a)(1)–(2) (Repl. 2016), it is

unlawful for a person to manufacture methamphetamine, and a person who manufactures

methamphetamine in an amount less than two grams by aggregate weight, including an

adulterant or diluent, upon conviction is guilty of a Class C felony. The above-described

evidence is sufficient to show that methamphetamine was manufactured. Under Arkansas

Code Annotated section 5-64-443(b), a person who possesses drug paraphernalia with the

purpose to use the drug paraphernalia “to . . . manufacture . . . a controlled substance that

is methamphetamine . . . upon conviction is guilty of a Class B felony.” On this charge, the

evidence likewise clearly showed that numerous items necessary for the process of

manufacturing methamphetamine were found in the trailer, in violation of Arkansas Code

Annotated section 5-64-443(b). The issue presented on appeal is whether the State proved

that Coger was the person responsible for the manufacturing process.




                                                4
                                 Cite as 2017 Ark. App. 466

       During the search of the inside of the pink trailer, officers found an Arkansas

identification card belonging to Coger that was valid from December 2011 through

December 2015. The address on the identification card was that of Coger’s brother’s house,

which was located across the street. Officers then began to question Coger’s brother, Mark

Turner. Turner testified that no one lived in the pink trailer, but Coger would come out and

stay in the pink trailer “here and there.” Turner’s testimony that no one lived in the pink

trailer was corroborated by Coger’s sister, Lavena Epling. She said that the pink trailer was

used as a storage house and that no one lived there. Lavena stated that Coger would come

out to visit from time to time, but she never really kept up with his visits. She did testify,

however, that she assumed that Coger had stayed in the pink trailer the night before the

trailer was searched because he had been in her house when she went to bed; she fixed

Coger breakfast the next morning; and Coger drove their mother’s car to a job site, where

he was arrested. Following his arrest, Coger gave a statement in which he denied staying at

the trailer where the methamphetamine lab had been discovered, reported that he had been

staying in Springdale, and claimed that there was nothing in the pink trailer that belonged

to him.

       Coger argues that the foregoing evidence is insufficient to convict him. He cites the

testimony that indicated he did not frequent the pink trailer where the methamphetamine

lab was found; that no one lived there; and that his identification card, which had been found

in the trailer and was one of the few things definitively linking him to the trailer, was an old

one that he had lost. Coger describes the testimony and evidence as “weak circumstantial


                                               5
                                 Cite as 2017 Ark. App. 466

evidence” of his involvement with the methamphetamine lab. Circumstantial evidence,

however, can be sufficient to sustain a conviction when it excludes every other reasonable

hypothesis consistent with innocence. Ashley v. State, 2012 Ark. App. 131, 388 S.W.3d 914.

While Coger argues that this evidence does not exclude every other reasonable hypothesis,

we disagree. More importantly, the question of whether the circumstantial evidence excludes

every hypothesis consistent with innocence was for the jury to decide. Id.

       We find Coger’s argument unpersuasive. Lavena’s testimony placed Coger in the

trailer the night before his arrest, and the wet coffee filters and the “wet ball of goo”

discovered after his arrest indicated that methamphetamine had been recently cooked there.

In addition to this evidence, law enforcement also found Coger’s identification card in the

midst of where the manufacturing process occurred. We affirm on these counts.

                             B. Felon in Possession of a Firearm

       Coger next challenges the sufficiency of the evidence supporting his felon-in-

possession conviction. Pursuant to Arkansas Code Annotated section 5-73-101(a)(1), no

person who has been convicted of a felony shall possess or own any firearm. A “firearm” is

“any device designed, made, or adapted to expel a projectile by the action of an explosive

or any device readily convertible to that use.” Ark. Code Ann. § 5-1-102(6)(A). The parties

stipulated at trial that Coger is a convicted felon.1 The only issue of contention was whether

Coger possessed a firearm.



       1
      Coger pled guilty to possession of a controlled substance with intent to manufacture
methamphetamine in 2008.

                                              6
                                  Cite as 2017 Ark. App. 466

          On this point, Coger maintains that the only evidence tending to show that he

possessed a firearm was an undated photograph taken from his cell phone showing him

holding “some sort of gun.” We disagree that the undated photograph was the only

evidence.

          After law enforcement had executed the search warrant, Captain Robert Boyd of the

Madison County Sheriff’s Office went to arrest Coger on some outstanding warrants.2

Because Coger was under physical arrest on those outstanding warrants, Captain Boyd

impounded Coger’s vehicle and conducted an inventory search. Among the items found

during the inventory were two .22-caliber shotgun shells. Coger then consented to a search

of three cell phones, which produced a photograph of Coger holding a rifle and another

individual holding a dead snake. John Epling, Coger’s brother-in-law, was identified as the

other individual depicted in the photograph. John Epling testified that he and his wife moved

to Madison County in March 2015. Epling testified that the photo was taken after an

incident with the snake and his son. His sworn testimony was that the gun in question was

a BB gun. Officer Alberts, however, testified that the gun was a .22 rifle.

          Admittedly, Epling’s and Alberts’s testimony as to the nature of the gun was in

conflict. This discrepancy, however, was a question for the jury to resolve. See Sorum v. State,

2017 Ark. App. 384, at 7, ___ S.W.3d ___, ___ (noting that it is the jury’s duty to resolve

conflicting testimony and determine the credibility of witnesses). The weight of the

evidence and credibility of the witnesses are matters for the fact-finder, not for the trial court

          2
          These outstanding warrants were unrelated to the charges or convictions in this
appeal.

                                                7
                                  Cite as 2017 Ark. App. 466

on a directed-verdict motion or this court on appeal. Simpkins v. State, 2010 Ark. App. 723.

       In addition, it is true that the photograph was undated. Both John and Lavena Epling

testified, however, that they moved to Madison County in March 2015. Thus, the jury could

have reasonably concluded that the photograph had to have been taken after that point in

time. We therefore hold that substantial evidence supports Coger’s felon-in-possession

conviction.

                       C. Acquisition of Ephedrine/Pseudoephedrine

       Coger next argues that the evidence was insufficient to support his misdemeanor

conviction for violating Arkansas Code Annotated section 5-64-1103(f)(1). This statute

provides that it is unlawful for a person “to knowingly purchase, acquire, or otherwise

receive in a single transaction . . . [m]ore than three (3) packages of one (1) or more products

that the person knows to contain ephedrine, pseudoephedrine, or phenylpropanolamine, or

their salts, isomers, or salts of isomers.”

       Coger argues that the only evidence introduced on this matter was the testimony of

John Epling, whose abstracted testimony is as follows:

       I bought Coger some Sudafed. I bought five boxes, but I didn’t buy all five at one
       time. I did not buy them all at one time. . . . You cannot go purchase five boxes at
       one time. [As] I stated [in my statement to police], “Matt and I went to Missouri to
       purchase a box of pills from Wal-Mart and then went and picked up another box of
       pills for him at Harps in Springdale. And then two more in Fayetteville at Colliers
       Drug, then one more at Harps.” . . . Looking at my statement, it doesn’t say
       anywhere that I purchased all the pseudoephedrine at one time. I bought these boxes
       over a time period of a few months or so. . . . I bought the boxes over a time period.
       I’d buy one one week and a week later I’d buy another. I’m not exactly sure when.
       I did not buy all five roughly at the same time.



                                               8
                                 Cite as 2017 Ark. App. 466

Coger is correct when he states that this is the only evidence of when the pseudoephedrine

was purchased.3 The State nonetheless dismisses his argument by suggesting that the jury was

free to believe or disbelieve Epling’s testimony.

       We disagree with the State. Conviction under this statute requires the State to prove

that Coger “knowingly purchase[d], acquire[d], or otherwise receive[d] in a single transaction

. . . . [m]ore than three (3) packages” of ephedrine or pseudoephedrine. Ark. Code Ann. §

5-64-1103(f)(1) (emphasis added). It is a fundamental principle of criminal law that the State

has the burden of proving the defendant guilty beyond a reasonable doubt. Thornton v. State,

2014 Ark. 157, at 14, 433 S.W.3d 216, 224. The only evidence on this point was Epling’s

testimony that the pseudoephedrine had been purchased over multiple transactions that were

spread out in time; further, nothing in his testimony indicated that he gave the boxes of pills

to Coger in a single transaction. Thus, the only evidence presented by the State on this point

failed to satisfy its burden of proof. We must therefore reverse Coger’s conviction for

acquisition of ephedrine/pseudoephedrine.

            D. Possession of Drug Paraphernalia to Ingest Methamphetamine

       Finally, Coger argues that there was insufficient evidence to convict him on the

charge of possession of drug paraphernalia to ingest methamphetamine. A person who

possesses drug paraphernalia with the purpose to use the drug paraphernalia to inject, ingest,

       3
         We note that Coger admitted in a statement to law enforcement that he had
purchased pseudoephedrine because he suffered from allergies, and the search of Coger’s cell
phone revealed text messages between Coger and another individual discussing “getting some
eggs,” which Officer Alberts explained was common parlance in drug circles for
pseudoephedrine. However, there is nothing in either the statement or the text messages that
relate to when the pseudoephedrine was purchased.

                                              9
                                 Cite as 2017 Ark. App. 466

inhale, or otherwise introduce into the human body a controlled substance in violation of

this chapter upon conviction is guilty of a Class D felony if the controlled substance is

methamphetamine. Ark. Code Ann. § 5-64-443(a)(2).

       As previously discussed, Captain Boyd impounded the vehicle driven by Coger after

his arrest on outstanding warrants and conducted an inventory search. In the course of the

inventory search, Boyd found some spoons, a bottle of pills, and a blister pack from a package

of pseudoephedrine. In addition, Boyd discovered a filter that had been removed from a

cigarette, which was significant to Boyd because “often people who shoot methamphetamine

use a spoon and filter off the cigarette to draw their liquid through.” Lastly, Boyd also found

“a glass vial with some type of substance or residue inside.” Coger acknowledges that the

glass vial was found in the vehicle that he was driving; nonetheless, he argues that there was

no proof presented that he had any knowledge of the vial or that he exercised care,

management, or control over it in any way. He also introduced the testimony of Misty

Murphy, his girlfriend, who stated that it was her vial and that she had put it in the vehicle.

       We find Coger’s arguments unpersuasive. There was ample evidence that Coger

regularly drove the car in which the vial was found: Robert Boyd testified that he had

known Coger and his mother for seventeen years and that he knew Coger to drive his

mother’s car; Lavena Epling testified that Coger was driving their mother’s car the day he was

arrested; and Russell Alberts testified that Coger had been driving the car that day. No

evidence was introduced that indicated anyone other than Coger had been driving that




                                              10
                                  Cite as 2017 Ark. App. 466

particular vehicle. Finally, the jury was free to disbelieve Coger’s girlfriend’s testimony that

it was her vial. See Sorum, supra. We therefore affirm on this point.

                                     II. Motion for Mistrial

       In what is actually his first point on appeal, Coger argues that the circuit court should

have granted his motion for mistrial. During his closing argument, Coger’s attorney referred

to the photograph of Coger with the gun and Epling with the dead snake and stated, “The

only person in that picture that can speak about it is John Epling, and he’s testified that it was

an air rifle.” When the State gave its rebuttal closing argument, the prosecutor made the

following statement:

       Finally, [defense counsel], remarkably enough—I don’t know why he has said this,
       but [he] said that the only person that could identify the gun in that photo was John
       Epling. That is not true. There is another person in the photo that could identify the
       gun, and he hasn’t done it, but Mr. Alberts has.

Coger immediately moved for mistrial, arguing that the State had impermissibly commented

on his right not to testify. The circuit court denied the motion, reasoning that Coger had said

in his closing argument that there was only one person who could identify the gun. The

court then admonished the jury that a defendant has the absolute right not to testify, and the

fact that Coger did not testify was not evidence of his guilt or innocence and under no

circumstances should it be considered by the jury in reaching its verdict.

       We do not agree with Coger’s arguments that the prosecutor’s comments amounted

to an impermissible comment on his right not to testify and that the circuit court should have

granted his motion for mistrial on that basis. A mistrial is a drastic remedy and should be

declared only when there has been an error so prejudicial that justice cannot be served by

                                               11
                                 Cite as 2017 Ark. App. 466

continuing the trial or when the fundamental fairness of the trial itself has been manifestly

affected. Jenkins v. State, 348 Ark. 686, 75 S.W.3d 180 (2002). Here, Coger opened the door

to the State’s comment with his own remarks about the identity of the individuals in the

photograph. When a defendant opens the door to the State’s comments, he cannot complain

about it later. Jones v. State, 340 Ark. 390, 402–03, 10 S.W.3d 449, 456 (2000) (affirming

denial of motion for mistrial where State allegedly improperly commented on defendant’s

right to not testify, but defendant opened the door to the State’s doing so) (citing Sheridan

v. State, 313 Ark. 23, 852 S.W.2d 772 (1993)).

       The circuit court has wide discretion in granting or denying a motion for mistrial, and

absent an abuse of that discretion, the circuit court’s decision will not be disturbed on appeal.

Elser v. State, 353 Ark. 143, 114 S.W.3d 168 (2003). In Boyd v. State, 318 Ark. 799, 804, 889

S.W.2d 20 (1994), the supreme court stated that “[t]he bottom line on mistrials is that the

incident must be so prejudicial that the trial cannot, in fairness, continue.” In these

circumstances, any prejudice suffered by Coger by the denial of the motion for mistrial was

cured by the admonition that was given to the jury. An admonition to the jury usually cures

a prejudicial statement unless it is so patently inflammatory that justice cannot be served by

continuing the trial. Thomas v. State, 2012 Ark. App. 466, at 8, 422 S.W.3d 217, 221–22;

Hudson v. State, 85 Ark. App. 85, 98, 146 S.W.3d 380, 388 (2004) (affirming the denial of

a motion for mistrial because the cautionary instruction given to the jury helped to cure any

prejudice resulting from the admission of objectionable Rule 404(b) evidence); Kemp v. State,

335 Ark. 139, 144, 983 S.W.2d 383, 386 (1998) (holding that trial court’s admonition to the


                                               12
                                 Cite as 2017 Ark. App. 466

jury cured any prejudice from prosecutor’s remarks in closing argument). We therefore affirm

on this point.

                           III. Refusal to Admit Identification Card

       In his next point on appeal, Coger challenges the circuit court’s ruling on the

admissibility of evidence. Matters pertaining to the admissibility of evidence are left to the

sound discretion of the circuit court; such a ruling will not be reversed absent an abuse of

that discretion nor absent a showing of prejudice, which is not presumed. Paschall v. State,

2014 Ark. App. 246, at 3 (citing McEwing v. State, 366 Ark. 456, 237 S.W.3d 43 (2006)).

       Specifically, Coger assigns error to the circuit court’s refusal to allow him to introduce

an Arkansas identification card into evidence. Coger attempted to introduce the

identification card issued to him in May 2014 in order to rebut the evidence of the

identification card found by law enforcement in the pink trailer. Coger took the position that

he had lost the identification card that was found by law enforcement in the pink trailer and

that he had the May 2014 identification card reissued to replace it. Because the only thing

placing him in the pink trailer was the identification card found by law enforcement, Coger

argued that it was crucial that the May 2014 reissued card be introduced into evidence. The

State objected to the admissibility of the identification card, arguing that it had only been

disclosed to the prosecution the previous day and also on the ground that it was not a self-

authenticating document. Coger’s counsel responded that he had only gotten it from Coger’s

family the day before and had disclosed it as soon as practicable; he also contended that it was




                                              13
                                 Cite as 2017 Ark. App. 466

a self-authenticating document. The circuit court sustained the State’s objection on both

grounds.

       Coger first contends that the circuit court erred in refusing to find that the

identification card was a self-authenticating document. Arkansas Rule of Evidence 902

provides that extrinsic evidence of authenticity as a condition precedent to admissibility is

not required with respect to a domestic public document under seal, which is defined as a

“document bearing a seal purporting to be that of . . . any state . . . and a signature

purporting to be an attestation or execution.” Coger cites to no Arkansas authority that a

state-issued identification card constitutes a self-authenticating document under Rule 902.

       We need not decide whether a state-issued identification card is a self-authenticating

document, however, because the circuit court also denied Coger’s attempt to introduce the

card because it had not been timely disclosed during discovery.4 On appeal, Coger simply

argues that he “disclosed the evidence to the State as soon as practicable after [he] received

it and therefore complied with the State’s discovery request. The court erred by refusing to

admit the defendant’s current identification card.” Coger cites to no authority on this point.

We will not reverse when a point on appeal is unsupported by convincing arguments or

sufficient citation to legal authority. Ressler v. State, 2017 Ark. App. 208, at 9, 518 S.W.3d


       4
        If at any time during the course of the proceedings it is brought to the attention of the
court that a party has failed to comply with an applicable discovery rule or with an order
issued pursuant thereto, the court may order such party to permit the discovery or inspection
of materials not previously disclosed, grant a continuance, prohibit the party from introducing
in evidence the material not disclosed, or enter such other order as it deems proper under the
circumstances. Ark. R. Crim. P. 19.7(a) (2016).


                                               14
                                  Cite as 2017 Ark. App. 466

690, 695–96; Watson v. State, 2015 Ark. App. 721, at 6, 478 S.W.3d 286, 290. We therefore

affirm the circuit court’s ruling on this issue.

                             IV. Arkansas Rule of Evidence 404(b)

       Finally, Coger argues that the circuit court erred in denying his motion in limine and

allowing the State to present evidence of his 2008 conviction for manufacturing

methamphetamine. As a general rule, the State is prohibited from introducing evidence of

a defendant’s character to prove that he acted in conformity with that character. Ark. R.

Evid. 404. This prohibition excludes the introduction of evidence of other crimes or bad

acts to prove the character of the defendant. However, eight exceptions to the general rule

are listed in Rule 404(b). Pursuant to these exceptions, which are frequently referred to

simply as “Rule 404(b) evidence,” evidence of other crimes or bad acts may be admissible

for other purposes “such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” To be admissible, Rule 404(b)

evidence must satisfy two prongs. First, it must be independently relevant, which means it

must have a tendency to make the existence of any fact that is of consequence to the

determination of the action more or less probable than it would be without the evidence.

Hubbard v. State, 2017 Ark. App. 93, 513 S.W.3d 289. Second, to be probative under Rule

403, the prior crime must be similar to the crime charged. Id.

       This court gives considerable leeway to the circuit court in determining if the

circumstances of the prior crimes and the crimes at hand are sufficiently similar to warrant

admission under Rule 404(b). Id. We have observed that circuit courts have broad discretion


                                               15
                                Cite as 2017 Ark. App. 466

in deciding evidentiary issues, and their decisions are not reversed absent an abuse of

discretion. Id. However, the State cannot admit Rule 404(b) evidence simply to show a prior

bad act. Vance v. State, 2011 Ark. 243, at 20, 383 S.W.3d 325, 339.

       At trial, the State introduced Rule 404(b) evidence demonstrating that Coger pled

guilty in 2008 to a charge possession of a controlled substance with intent to manufacture.

Russell Alberts described the circumstances of that arrest and conviction, saying that he

“busted” Coger with a methamphetamine lab in his apartment in 2008. At that time, Alberts

found pill soaks, an HCL generator, lithium batteries, and blister packs of pseudoephedrine,

as well as paraphernalia for using methamphetamine.

       On appeal, Coger argues that the introduction of this Rule 404(b) evidence

constituted reversible error because it was introduced solely to prove that he was the sort of

person who manufactured methamphetamine—i.e., to prove that he acted in conformity

with his prior bad acts. The State responds that no error occurred because the Rule 404(b)

evidence of Coger’s previous conduct was offered to prove that he possessed knowledge of

the manufacturing process.

       In Saul v. State, 365 Ark. 77, 225 S.W.3d 373 (2006), the supreme court affirmed the

circuit court’s admission of evidence under Rule 404(b) that the defendant had been

previously convicted of manufacturing methamphetamine. In doing so, the court held that

the testimony regarding Saul’s prior conviction was significant because it showed a similar

pattern of Saul’s criminal activity. 365 Ark. at 85, 225 S.W.3d at 380. The court in that case

also affirmed the introduction of evidence that Saul had previously shoplifted


                                             16
                                 Cite as 2017 Ark. App. 466

pseudoephedrine; the court held that the theft of known precursors was pertinent evidence

of Saul’s knowledge and intent relative to manufacturing methamphetamine. Id. at 86, 225

S.W.3d at 380.

       We find the Saul decision controlling. Alberts’s testimony about Coger’s 2008

conviction was relevant to show a similar pattern of conduct. His testimony about the items

found at the time of Coger’s 2008 arrest—which were the same types of items that were

discovered at the pink trailer in 2015—was similarly relevant to demonstrate Coger’s

knowledge and intent regarding the manufacture of methamphetamine. We therefore affirm

on this point.

       Affirmed in part; reversed in part.

       GRUBER , C.J., and BROWN , J., agree.

       The Hudson Law Firm, P.L.L.C., by: Grace Casteel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                              17